     Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 1 of 9 PageID #: 264


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP:DKK/ICR/FJN                                     271 Cadman Plaza East
F. #2021R00059                                      Brooklyn, New York 11201



                                                    March 25, 2021

By ECF

Honorable Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Brendan Hunt
                      Criminal Docket No. 21-086 (PKC)

Dear Judge Chen:

                The government respectfully submits this letter in opposition to the defendant’s
motion to be released on his own recognizance, see Dkt. No. 22 (the “Motion” or “Mot.”). For
the reasons set forth below, the defendant, who repeatedly threatened to assault and kill members
of the United States Congress and has shown a tendency towards violence and a refusal to
comply with authority, should be detained pending trial.

I.       Background

                As detailed in the complaint, in December 2020 and January 2021, the defendant
broadcast a series of videotaped and written threats against members of the United States
Congress. (See Dkt. No. 1.) These threats included a video titled “Kill Your Senators,” subtitled
“Slaughter them all,” in which the defendant stated that, if provided with a weapon, he would
“go there myself and shoot them and kill them” and that he would “take up arms against them.”
The defendant’s threats were motivated by his view that the members of Congress were
“traitors” because of their vote to certify the 2020 election results on behalf of a candidate of
whom the defendant disapproved. The defendant’s terrifying threats came just two days after an
actual mob had stormed the United States Capitol, where members of Congress were meeting to
certify the results of the 2020 election.

                On January 19, 2021, the defendant was arrested and arraigned on a one-count
complaint charging him with threatening to murder members of the United States Congress in
violation of 18 U.S.C. § 115. That day, after interviewing the defendant and evaluating the
relevant facts, Pretrial Services recommended that the defendant be detained pending trial
because no condition or combination of conditions could address the danger he posed to the
 Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 2 of 9 PageID #: 265




community or ensure future court appearances. United States Magistrate Judge Ramon E. Reyes,
Jr. ordered that the defendant be detained, explaining:

               In light of the nature and circumstances of the offense charged,
               which is very serious, the weight of the evidence against Mr. Hunt,
               which is strong, his history and characteristics, suspicion of mental
               health issues, family ties that are, according to the Pretrial Services
               Report, tenuous at best, some history of drug use and the nature
               and seriousness of the danger to the community, in particular the
               legislative community and elected officials, and direct calls for
               others to cause them physical harm, I find that detention is
               appropriate.

(Motion Ex. A at 10.)

               On or about March 1, 2021, after a grand jury returned a one-count indictment
charging the defendant with violating 18 U.S.C. § 115(a)(1)(B), the defendant was arraigned
before this Court. The Court declined to release the defendant on a personal recognizance bond,
explaining:

               I’m not prepared to release Mr. Hunt on a personal recognizance
               bond and I will say this, to the extent that it’s helpful to the
               defense, you know, the nature of the charges and the allegations
               which are very detailed and I gather based on physical evidence,
               namely both (audio drop) and electronic based evidence to me
               support a finding by clear and convincing evidence that Mr. Hunt
               presents a danger that cannot be addressed by no bond conditions,
               no restrictions and it would be difficult for me to conceive of
               exactly what kind of conditions would assure me that he doesn’t
               present a risk of danger because the obvious default position is to
               have someone on home confinement with all sorts of restrictions
               but here Mr. Hunt carried out the activity, according to the
               complaint that I’ve read, via computer at least and I don’t know if
               the government will be able to prove more at the end of the day but
               it is a threats case, these are threats that were made through
               electronic media, so I’m not sure that there are any conditions short
               of remand that would at least assure me that he doesn’t present a
               risk of danger, namely either continuing with threats or inciting
               violence against U.S. officials.

               That being said, you can present whatever package you have when
               you’ve figured out what Mr. Hunt is prepared to offer or can offer.

(Mar. 1, 2021 Transcript, Exhibit 1 at 9-10.)



                                                  2
  Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 3 of 9 PageID #: 266




II.    Legal Standards

       A.      The Bail Reform Act

                Under the Bail Reform Act, Title 18, United States Code, Section 3141, et seq.,
federal courts are empowered to order a defendant’s detention pending trial upon a determination
that the defendant is either a danger to the community or a risk of flight. See 18 U.S.C. §
3142(e) (a judicial officer “shall” order detention if “no condition or combination of conditions
would reasonably assure the appearance of the person as required and the safety of any other
person and the community”). A finding of dangerousness must be supported by clear and
convincing evidence. See United States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 1995); United
States v. Chimurenga, 760 F.2d 400, 405 (2d Cir. 1985). A finding of risk of flight must be
supported by a preponderance of the evidence. See United States v. Jackson, 823 F.2d 4, 5 (2d
Cir. 1987); Chimurenga, 760 F.2d at 405.

                The Bail Reform Act lists the following factors to be considered in the detention
analysis: (1) the nature and circumstances of the offenses charged; (2) the weight of the evidence
against the defendant; (3) the history and characteristics of the defendant; and (4) the nature and
seriousness of the danger to any person or the community that would be posed by the defendant’s
release. See 18 U.S.C. § 3142(g).

       B.      18 U.S.C. § 115(a)(1)(B)

                Prohibiting threats serves “to preserve citizens from fear and from the possibility
that the threatened violence will occur.” United States v. Turner, 720 F.3d 411, 420 (2d Cir.
2013) (internal quotation marks omitted); accord, e.g., United States v. McCrudden, No. CR-11-
061 DRH, 2015 WL 1198544, at *5 (E.D.N.Y. Mar. 16, 2015), aff’d, 655 F. App’x 23 (2d Cir.
2016) (“a prohibition on true threats protect[s] individuals from the fear of violence and from the
disruption that fear engenders, in addition to protecting people from the possibility that the
threatened violence will occur”). Prohibitions against threats “even where the speaker has no
intention of carrying them out—protect [ ] individuals from the fear of violence and ‘from the
disruption that fear engenders.” Turner, 720 F.3d at 420. These prohibitions are “fully
consistent with the First Amendment.” Id.

                The defendant is charged with violating 18 U.S.C. § 115(a)(1)(B) by threatening
to assault and murder members of the United States Congress. That statute has both objective
and subjective elements: To be convicted, the defendant must have (1) threatened to “assault ...
or murder” a member of the United States Congress, and (2) “intend[ed] to impede, intimidate,
or interfere with” such an official “while engaged in the performance of official duties” or “to
retaliate against such” an official “on account of the performance of official duties.” Turner, 720
F.3d at 420. 1
       1
          In Elonis v. United States, 135 S. Ct. 2001 (2015), the Supreme Court held that a
different statute, 18 U.S.C. § 875(c), which has no explicit intent element, requires a showing
that the defendant intended to issue threats or knew that communications would be viewed as
threats. (Mot. at 11.) The defendant asserts that this trial “will also involve unresolved questions
about the specific intent required under § 115(a)(1)(B),” suggesting that the Elonis subjective-
                                                   3
 Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 4 of 9 PageID #: 267




                In the Second Circuit, the test for whether conduct constitutes a “threat” is
objective: “[W]e ask whether an ordinary, reasonable recipient familiar with the context of the
communication would interpret the speech as a threat of injury.” New York v. Griepp, No. 18-
2454-CV, 2021 WL 900682, at *19 (2d Cir. Mar. 10, 2021) (citing Turner). 2 The relevant
context includes other recent violent events referenced by or alluded to in the threat, Griepp,
2021 WL 900682, at *19, “the relationship of one threat to another, repetition, and other
statements near or at the time of the threats,” as well as “proof of the effect of the alleged threat
upon the addressee.” McCrudden, 2015 WL 1198544, at *5. “Under the objective test,”
however, “evidence is only relevant if it is known to the recipient.” United States v. Segui, No.
19-CR-188(KAM), 2019 WL 8587291, at *11 (E.D.N.Y. Dec. 2, 2019). Ultimately, the analysis
of whether a given statement or action constitutes a threat is a fact-specific inquiry best left to the
jury. See, e.g., United States v. Carrier, 672 F.2d 300, 306 (2d Cir. 1982) (“whether words used
are a true threat is generally best left to the triers of fact”).

                The Second Circuit has cautioned against an overly technical analysis of the
precise syntax or grammar of a threatening statement. See Turner, 720 F.3d at 425 (criticizing
an argument that “relies overmuch on the literal denotation and syntax of [the defendant]” and
explaining that threats “need be neither explicit nor conveyed with the grammatical precision of
an Oxford don”). Statements may constitute legal threats even where they are “conditional and
inexplicit.” Id. at 424. Indeed, “rigid adherence to the literal meaning of a communication
without regard to its reasonable connotations derived from its ambience would render the statute
[Section 115] powerless against the ingenuity of threateners who can instill in the victim’s mind
as clear an apprehension of impending injury by an implied menace as by a literal threat.” Id. at
422-23 (quoting United States v. Malik, 16 F.3d 45, 50 (2d Cir. 1994)). A threat may even be
“wholly implicit” in some statement or action. Turner, 720 F.3d at 423. “Nor is there any
requirement that the statements on their face show that the defendant personally intended to take


intent standard may yet be imported into Section 115. That argument has already been raised to,
and not adopted by, courts within the Second Circuit and elsewhere. See, e.g., United States v.
Segui, No. 19-CR-188(KAM), 2019 WL 8587291, at *12 (E.D.N.Y. Dec. 2, 2019) (“Although §
115(a)(1)(B) has a specific intent requirement, it is different from the mens rea read into § 875(c)
by Elonis, and Elonis has not been held to apply to § 115(a)(1)(B).”); United States v. Fitzgerald,
No. 5:15-CR-55-01, 2015 WL 9582144, at *3 (D. Vt. Dec. 30, 2015) (“Because of the specificity
of § 115(a)(1)(B), there is no need to add implied elements of mental intent to the offense” as in
Elonis); accord, e.g., United States v. Wynn, 827 F.3d 778, 785 (8th Cir. 2016) (jury instruction
for Section 115 was not erroneous for omitting subjective intent identified by Elonis); United
States v. Nicholas, No. 2:19CR00005, 2019 WL 3774622, at *2 (W.D. Va. Aug. 12, 2019)
(Elonis does not apply to Section 115).
       2
          Because the test is objective, whether a statement constitutes a threat does not depend
upon whether the defendant actually intended to carry out the threat. E.g., United States v.
Wright-Darrisaw, 617 F. App’x 107, 108 (2d Cir. 2015) (“True threats encompass those
statements where the speaker means to communicate a serious expression of [ ] intent to commit
an act of unlawful violence’ even without the intent to commit the act.”).

                                                   4
Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 5 of 9 PageID #: 268
Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 6 of 9 PageID #: 269
 Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 7 of 9 PageID #: 270




dispute, the defendant threw objects in his room. In 2014, the defendant’s father called the
police because the defendant had become “enraged when I did not give him $20 he requested.”

       B.      The Nature and Circumstances of the Offense and the Weight of the Evidence

                The nature and circumstances of the offense are, as Judge Reyes recognized,
“very serious.” (Mot. Ex. A at 10.) The offense conduct involves a calculated stream of threats
directed at elected officials trying to do their jobs after the November 2020 presidential election.
Threats to “slaughter” or to execute members of Congress are the core conduct targeted by
Section 115.

                The defendant dismisses his conduct as the making of “four random social media
posts.” (Motion at 1.) But the threats were neither isolated nor off-the-cuff. Most notable, in the
“Kill Your Senators” threat video, the defendant spoke clearly during the video, and deliberately
uploaded it with both a title, “Kill Your Senators,” and subtitle, “Slaughter them all,” that belie
any sort of off-hand effort. The threats identified in the complaint are all consistent with each
other and with other disturbing content the defendant posted. For example, on January 9, 2021,
the defendant posted a YouTube video in which he stated, in relevant part, “We delegated them
[Congress] to govern but they have violated that trust . . . . So start exercising your rights to take
down these corrupt politicians...we have the first amendment – that’s still around, remember?
And we have the 2nd as well. There are really only 100 of these weakling senators. They are
mass murdering psychopaths who are intent on our destruction and they form an illegitimate
government. Every single one of them just needs to go. Rise up.” The defendant’s invocation of
the Second Amendment to the Constitution is a clear reference to armed violence.

                Viewed through the applicable legal framework, set forth above, the evidence of
the defendant’s guilt is also clear. There is no dispute that the defendant made the threats
identified by the government. Nor is there any dispute that the statements would be deeply
disturbing to any reasonable recipient of them, particularly in the context of the violent storming
of the United States Capitol on January 6, 2021. It is irrelevant whether the threats meet the
narrow definition of “threat” set forth by the defense—“the threat on its face and in the
circumstances in which it is made is so unequivocal, unconditional, immediate and specific as to
the person threatened, as to convey a gravity of purpose and imminent prospect of execution”
(Mot. at 9.)—because the law recognizes that a wider variety of conduct is truly threatening. See
supra Section I.B. Thus the First Amendment is no defense here. The defendant’s own words
and the context of his statements also demonstrate his intent to impede, impair, and intimidate
members of Congress, and to retaliate against those members for their actions associated with the
2020 election. 4


       4
          The defense also argues the weight of the evidence should be discounted because he is
not charged with “incitement.” (Mot. at 9-10.) That may be true, but the extent to which the
defendant’s statements may have tended to incite others to violence is relevant in considering the
nature of the threats themselves and the danger posed by the defendant’s release. Indeed, a threat
of violence that suggests someone other than the threatener will carry out the violence can still be
a “true threat.” See Griepp, 2021 WL 900682, at *19 (“Nor is there any requirement that the
statements on their face show that the defendant personally intended to take violent action,” so
                                                 7
 Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 8 of 9 PageID #: 271




       C.      The Nature and Seriousness of the Danger

                 The danger posed by the defendant is clear. Threatening to murder elected
officials of the United States government is a frontal attack on both the individual officials and
also on the democratic system of government that the public relies on to maintain order. These
types of threats are particularly dangerous when made in a charged political environment that has
already led to the overrunning of the United States Capitol and the interruption, for the first time
in United States history, of the certification of a Presidential election. As this Court recognized,
these actions create a danger to the community, and create the risk of the defendant “continuing
with threats or inciting violence against U.S. officials.” (Mar. 1, 2021 Transcript, Exhibit 1 at
10.)

                There is also ample evidence in the record that the defendant himself is an
entitled, unstable and angry individual who does not respect authority. The defendant reacts
violently to anyone who disagrees with him or tries to place limits on his behavior—be it family
members, elected officials, prison guards, or cellmates. Indeed, the defendant’s own father was
so concerned about his son’s anger that he called the police to intervene with his son on at least
one occasion.

       D.      The Proposed Bail Package Is Inadequate

                Even if the defendant’s danger to the community or likelihood of noncompliance
with conditions of release could be mitigated by some conditions of release, the defense has not
proposed such conditions. Under the defense proposal, the defendant would be released without
mental health evaluation, to live on his own, under the remote supervision of his father. It is
notable that the defendant’s parents have not offered for him to live with them, so they could
actually supervise him. Moreover, whatever limited suasion the defendant’s parents may
exercise over him was clearly not enough to prevent him from undertaking the charged conduct.
Nor was it sufficient to prevent his prior outbursts, including violent outbursts directed at them.




long as the recipient would be “afraid of the threat’s execution by the speaker or their co-
conspirators.”). And, to the extent the defendant’s statements tended to incite others to violence,
that fact further underscores the danger he poses to the community, not his innocence of the
charged crimes.

                                                 8
 Case 1:21-cr-00086-PKC Document 31 Filed 03/25/21 Page 9 of 9 PageID #: 272




IV.    Conclusion

               For all of the foregoing reasons, the Motion should be denied, and the defendant
should be detained pending trial.

                                                    Respectfully submitted,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                            By:      /s/ David K. Kessler
                                                    David K. Kessler
                                                    Ian C. Richardson
                                                    Francisco J. Navarro
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

cc:    Clerk of the Court (PKC) (by ECF)
       Defense counsel (by ECF)




                                                9
